Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending and are considered in this Non-Final Office action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/1/2021 and 2/18/2022 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action. 

Claim Objections
Claim 9 is objected to because of the following informalities:  “… wherein selecting the subset of the plurality of moment data elements is based on the a number of the plurality of moment data elements within the one or more categories exceeding a threshold.”  The embolden claim language presents a typographical error. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non- patentable subject matter. The claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In accordance with Step 1, it is first noted that the claimed method in claims 1-12; the claimed system in claims 13-19 and the claimed non-transitory computer-readable medium in claim 20 are directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Thus, Step 1 is satisfied with respect to claims 1-20.

In accordance with Step 2A, Prong One, claims 1-20, the claimed invention recites an abstract idea. Specifically, the independent claim(s) recite(s):

Receiving… observation data in a plurality of non-standardized data formats, wherein the observation data comprises user experiences associated with a plurality of actors interacting with a product or service associated with an enterprise organization; 
Converting… the observation data from the plurality of non-standardized data formats into one or more standardized data formats; 
Receiving… a request associated with an actor model, wherein the actor model represents a subset of the plurality of actors; 
Generating… a journey matrix for the requested actor model based on the converted observation data, wherein the journey matrix indicates a plurality of sequential moments describing the actor model interacting with the product or service; and 

The above-recited limitations viewed as an abstract idea are certain methods of organizing human activity (i.e. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). Specifically, the claimed invention recites steps for gaining insights of a user experience with a product and standardizing user experience information into a data format “so they can be used to provide better user experiences and facilitate the development of improvements to user experiences within an enterprise organization” (See Applicant’s Specification, ¶0002). Therefore, the claimed invention recites a method for improving business relations with information regarding user behaviors and experiences, which is a certain method of organizing human activity.

According to Step 2A, prong two, this judicial exception is not integrated into a practical application because the use of “UX computing system, comprising: one or more processors;” “a non-transitory computer-readable medium having processor-executable instructions stored thereon, wherein the processor-executable instructions, when executed by the one or more processors;” “a UX computing system… causing display of the journey matrix;” “a taxonomy database” and a “second device” for receiving/transmitting data (e.g. “receiving… observation data;” “receiving… a request associated with an actor model;” etc.); processing data (e.g. “converting… observation data…;” “Generating… a journey matrix…;” etc.); storing data (i.e. “a subset of the plurality of moment data elements to include into the journey matrix;” etc.); displaying data (i.e. “causing display of the journey matrix;” etc.) and repeating steps is merely implementing the abstract idea steps of valuing an idea in the manner of “apply it”. The claim(s) does/do not include additional elements that are sufficient to practically apply the judicial exception because they, whether taken separately or as a whole, merely use conventional computer components to receive, process, store and display data and thus do not provide an inventive concept in the claims.

In accordance with Step 2B, the claims only recites the additional elements –  “UX computing system, comprising: one or more processors;” “a non-transitory computer-readable medium having processor-executable instructions stored thereon, wherein the processor-executable instructions, when executed by the one or more processors;” “a UX computing system… causing display of the journey matrix;” “a taxonomy database” and a “second device” The additional elements are recited at a high-level of generality (i.e., as a generic computer performing generic computer operations of gaining insights of a user experience with a product and standardizing user experience information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more, it is first noted in the Applicant’s Specification that “the UX computing system 208 may be implemented using one or more computing platforms, devices, servers, and/or apparatuses. In some variations, the UX computing system 208 may be implemented as engines, software functions, and/or applications. In other words, the functionalities of the UX computing system 208 and/or the UX computing system 208 may be implemented as software instructions stored in storage (e.g., memory) and executed by one or more processors (See Applicant’s Specification, ¶0061);” “the display devices 102a, 102b can include any device capable of displaying information to a user, e.g., a personal computer, a television, a portable digital device, or any other electronic display device’ (See Applicant’s Specification, ¶0048); and “the input device 204 may be and/or include, but is not limited to, a desktop, repository, server, laptop, tablet, mobile device (e.g., smartphone device, or other mobile device), or any other type of computing device that generally comprises one or more communication components, one or more processing components, and one or more memory components (See Applicant’s Specification, ¶0059).” As additional evidence of conventional computer implementation, it is noted in the MPEP, the courts have recognized that “receiving, processing, and storing data” and “receiving or transmitting data over a network, e.g., using the Internet to gather data” (i.e. “causing display of the journey matrix;”) to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (See MPEP 2106(d)). From the interpretation of the MPEP and the Specification, one would reasonably deduce that the additional elements are merely embodies generic computers and generic computing functions.

The dependent claims 2-12 and 14-19 recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’. The dependent claims do not remedy these deficiencies.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Andritsos (US Patent Application Publication, 2019/0377818).

As per Claim 1, Andritsos discloses a method, comprising: 

a)	receiving, by a user experience (UX) computing system, observation data in a plurality of non-standardized data formats, wherein the observation data comprises user experiences associated with a plurality of actors interacting with a product or service associated with an enterprise organization (Andritsos: ¶0105-0109, 0112-0113, 0125, 0150, 0168 and 0171: A journey logs customer experiences. Touchpoint and experience data may be received regarding a customer’s journey. A touchpoint is an interaction between customers and companies’ products or services. The experience encompasses customers' feedback and emotions. There can be elements to express the experience. One element can be the emotion. Another element may be customers’ quotes to represent what customers have been through. Experience and touchpoint data define a customer’s actual journey. See ¶0168 and 0171, where the actual customer journeys are actor models of customer observations received from a plurality of customers.);
 
b)	converting, by the UX computing system, the observation data from the plurality of non-standardized data formats into one or more standardized data formats (Andritsos: ¶0093, 0158-0160: The system platform can transform actual customer journey data from event logs by formatting into a XES format. The actual journey data that represents what the customers have actually experienced interacting with a product or service.);

c)	receiving, by the UX computing system, a request associated with an actor model, wherein the actor model represents a subset of the plurality of actors (Andritsos: ¶0124-0126 and 0139-0140: An interface application provides an interactive interface application that allows a user to navigate through a modeled actual customer journey, according to a requested goal. Examiner notes that a user requests navigation according to a goal. The actual customer journeys representative of actor models and associated with such goal are retrieved from logs.); 

d)	generating, by the UX computing system, a journey matrix for the requested actor model based on the converted observation data, wherein the journey matrix indicates a plurality of sequential moments describing the actor model interacting with the product or service (Andritsos: ¶0097-0098, 0105-0109, 0112-0113, 0155 and 0160: A journey logs customer experiences. Touchpoint and experience data may be received regarding a customer’s journey. A touchpoint is an interaction between customers and companies’ products or services. The experience encompasses customers' feedback and emotions. A journey map model includes an example XML data structure to store journey maps using concepts (journey, customer, touchpoint, experience, channel, stage, lens explained in ¶0101-0110) arranged in a hierarchical structure. The structure can be used as an import log for process mining. The process mining works with event logs of a sequential format of actual journey maps, whereas actual journey maps describe how the journey was really experienced by customers. The formatted customer journeys from the process mining that have the same touchpoints can be clustered together into a representative journey [journey matrix].); and 

e)	causing display of the journey matrix (Andritsos: See ¶0158: The platform can transform a set of actual journeys into a few representative journeys with the aim of displaying them on an interface application as visual elements.).

Claims 13 and 20 recite the limitations already addressed by Claim 1; therefore, the same rejection applies. See also Andritsos, ¶0304, for a system and non-transitory computer readable medium.

As per Claim 2, Andritsos discloses the method of claim 1, wherein the observation data comprises unstructured observation data and structured observation data, and wherein converting the observation data into the one or more standardized data formats comprises converting both the unstructured observation data and the structured observation data into a same standardized data format (Andritsos: ¶0085, 0093, 0158-0160: The system platform can transform actual customer journey data from event logs and expected customer experiences by formatting into a XES format. The platform can codify a parallel that exists between different types of business process models (e.g. actual and expected) and the ways that exist to analyze a customer experience. Examiner notes that an expected customer experience is an experience model generated previous customer experience logs (See ¶0116), therefore the expected customer experience data would be data that is already structured.).

Claim 14 recites the limitations already addressed by Claim 2; therefore, the same rejection applies.

As per Claim 3, Andritsos discloses the method of claim 1, wherein converting the observation data into the one or more standardized data formats is based on using a user hub information architecture, wherein the user hub information architecture comprises a plurality of classification identifiers (Andritsos: ¶0093, 0158-0160: The system platform can transform actual customer journey data from event logs by formatting into a XES format. The platform 100 can generate an appropriate mapping for process mining in order to help trace user data and customer experience. The platform can use XML based set of concepts [classification identifiers] to implement the mapping, for example. The platform can codify a parallel that exists between different types of business process models (e.g. actual and expected) and the ways that exist to analyze a customer experience.).

Claim 15 recites the limitations already addressed by Claim 3; therefore, the same rejection applies.

As per Claim 4, Andritsos discloses the method of claim 3, wherein converting the observation data into the one or more standardized data formats based on using the user hub information architecture comprises: continuously breaking down the observation data into smaller chunks of data; and assigning a classification identifier from the plurality of classification identifiers at each stage of the break down of the observation data (Andritsos: ¶0093, 0112, 0158-0160: The system platform can transform actual customer journey data from event logs by formatting into a XES format. The platform 100 can generate an appropriate mapping for process mining in order to help trace user data and customer experience. The platform can use XML based set of concepts [classification identifiers] to implement the mapping, for example. The platform can codify a parallel that exists between different types of business process models (e.g. actual and expected) and the ways that exist to analyze a customer experience. See ¶0112 where the concepts are defined in stages (i.e. journey, customer, touchpoint, experience, channel, stage, lens) arranged in a hierarchical structure.).

Claim 16 recites the limitations already addressed by Claim 4; therefore, the same rejection applies.

As per Claim 5, Andritsos discloses the method of claim 3, wherein the plurality of classification identifiers comprises a moment classification identifier associated with a plurality of moment data elements and a story classification identifier associated with a plurality of story data elements, and wherein converting the observation data into the one or more standardized data formats comprises: breaking down the observation data into the plurality of story data elements, wherein each of the plurality of story data elements is associated with a user experience of an actor interacting with the product or service at a plurality of different instances in time; and breaking down each of the plurality of story data elements into the plurality of moment data elements, wherein each of the plurality of moment data elements is associated with a plurality of variables at a particular instance in time from the plurality of different instances in time (Andritsos: ¶0074-0078, 0093, 0105-0106, 0112, 0158-0160: The system platform can transform actual customer journey data from event logs by formatting into a XES format. The platform 100 can generate an appropriate mapping for process mining in order to help trace user data and customer experience. User data comprises touchpoints [story data elements] which are interactions between customers and companies’ products or serves at a point of time in a timeline (See 0105-0106). An event trace has attributes that indicate activities over time, for example. An event trace can be a set of touchpoints [break down a set of touchpoints (stories) into traces(moments)]. The platform can use XML based set of concepts [classification identifiers] to implement the mapping, for example. The platform can codify a parallel that exists between different types of business process models (e.g. actual and expected) and the ways that exist to analyze a customer experience.).

Claim 17 recites the limitations already addressed by Claim 5; therefore, the same rejection applies.

As per Claim 6, Andritsos discloses the method of claim 5, wherein breaking down the observation data into the plurality of story data elements is based on first operator input associated with an operator, and wherein breaking down each of the plurality of story data elements into the plurality of moment data elements is based on second operator input associated with the operator (Andritsos: ¶0074-0078, 0093, 0112, 0126 and 0158-0160: The platform receives input event data from a user via an interface. The system platform can transform actual customer journey data from event logs by formatting into a XES format. The platform 100 can generate an appropriate mapping for process mining in order to help trace user data and customer experience. Such data comprises event traces, where an event trace is a real time moment element or activity that comprise a journey.).

As per Claim 7, Andritsos discloses the method of claim 5, wherein generating the journey matrix for the requested actor model based on the converted observation data comprises: selecting, based on a taxonomy database, a subset of the plurality of moment data elements to include into the journey matrix, wherein the subset of the plurality of moment data elements is associated with the subset of the plurality of actors; and generating the journey matrix for the requested actor model by incorporating each of the subset of the plurality of moment data elements sequentially one after another based on an average temporal order for each of the subset of the plurality of moment data elements (Andritsos: ¶0123, 0129-0136: The platform can implement a process for selecting specific attributes or touchpoints for clustering event traces [subset of the plurality of moment data elements]. The cluster of event traces may be based on the most frequent [average] sequences in the mining process. A representative journey [journey matrix] is a single pattern of activities that summarizes the patterns contained in the determined cluster. See ¶0076, where an event trace is a real time moment element or activity that comprise a journey. See also ¶0168 and 0171, where the actual customer journeys are actor models of customer observations received from a plurality of customers.)

As per Claim 8, Andritsos discloses the method of claim 7, wherein selecting the subset of the plurality of moment data elements is based on operator input associated with an operator (Andritsos: ¶0074-0078 and 0126: The platform receives input event data from a user via an interface. Such data comprises event traces, where an event trace is a real time moment element or activity that comprise a journey.)

As per Claim 9, Andritsos discloses the method of claim 7, wherein the method further comprises: categorizing the plurality of moment data elements into one or more categories of moments based on the taxonomy database, and wherein selecting the subset of the plurality of moment data elements is based on the a number of the plurality of moment data elements within the one or more categories exceeding a threshold (Andritsos: ¶0152-0158 and 0180-0182: A genetic process maps a representative event trace (See ¶0076, where an event trace is a real time moment element or activity that comprise a journey) to a cluster of journeys to determine a representative journey [a journey matrix]. The clustering summarizes sequences of categorical data. See ¶0182 where the number of actual journeys in a cluster of categorical sequences is subject to a threshold or stopping criterion in the iterations.).

As per Claim 10, Andritsos discloses the method of claim 1, wherein the method further comprises: generating the actor model based on the request and the converted observation data, wherein generating the journey matrix is based on the generated actor model (Andritsos: ¶0124-0126, 0139-0140, and 0150-0158: An interface application provides an interactive interface application that allows a user to navigate through a modeled actual customer journey, according to a requested goal. Based on this request, the system can process mine the customer journey data; transform actual customer journey data from event logs by formatting into a XES format and cluster the journey data based on touchpoints. The actual journey data is transformed into a representative journey model [journey matrix] with the aim of displaying to a stakeholder on an interface application.).

Claim 18 recites the limitations already addressed by Claim 10; therefore, the same rejection applies.

As per Claim 11, Andritsos discloses the method of claim 10, wherein generating the actor model is based on: calculating an n-dimensional distance between the plurality of actors identified in the observation data; and clustering a subset of the plurality of actors together based on the request and using a clustering algorithm (Andritsos: ¶0134, 0168-0169 and 0188: A set of all actual journeys [actor models] observed from customers are retrieved from an event log. A subset of actual journeys is summarized by a representative journey based on closeness. The clustering used to define the subset is generated by the clustering engine. The clustering engine can generate the hierarchical cluster by computing a distance measure based on a Levenshtein distance. The clustering engine can generate a set of representative attributes for a set of event traces (See ¶0076, where an event trace are real time moment elements or activities that comprise a journey) of the hierarchical cluster. The set of representative attributes computed based on the similar attributes. See algorithms in ¶0192-0205.)

Claim 19 recites the limitations already addressed by Claim 11; therefore, the same rejection applies.

As per Claim 12, Andritsos discloses the method of claim 1, wherein the method further comprises: generating an empathy garden based on the journey matrix, wherein the empathy garden comprises the journey matrix and information associated with a moment data element from the journey matrix; and providing the empathy garden and the journey matrix to a second device (Andritsos: ¶0152-0158: A genetic process maps a representative event trace (See ¶0076, where an event trace is a real time moment element or activity that comprise a journey) to a cluster of journeys to determine a representative journey [a journey matrix]. In the creation of a representative journey, a sentiment indicator [empathy garden] is generated as an attribute to the representative journey. See Fig. 6 where visualized journeys contain sentiments.).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Huang et al. (US 2020/0394026): A method and system of evaluating a user experience (UX) design are provided. A UX design is received. All objects that are identified to be part of a background of the input UI screen are removed to create a filtered input UI screen. The input UI screen is assigned to a cluster. A target UI screen of the input screen is determined and its background removed, to create a filtered target UI cluster. The target UI screen is assigned to a cluster. The filtered input UI screen is used as an input to a deep learning model to predict a target UI cluster. The predicted target UI cluster is compared to the filtered target UI cluster based on the clustering. Upon determining that the filtered target UI cluster is similar to the target UI screen, the UX design is classified as being successful.

Germanakos et al. (US 2020/0226479): This disclosure describes a platform and taxonomy for analyzing the results of testing data, such as data generated through usability test of the User Experience (UX) of a software product or service. The analysis outputs actions that can be performed automatically to modify the software product or service under test. The usability test results that are analyzed can include qualitative data, such as words, sentences, phrases, comments, and or other (e.g., natural language) information that have been provided by end-users engaged in the usability testing. The platform and taxonomy described herein provided a framework through which a semantic analysis of results can be performed, with actions performed based on the semantic analysis.

Bernard et al. (US 2013/0254735): 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683